IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                       NO. PD-0913-15



                              DAVID LEE KELLEY, Appellant
                                         v.
                                THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE EIGHTH COURT OF APPEALS
                           HOOD COUNTY

               P ER C URIAM. K EASLER AND H ERVEY, JJ., DISSENT.

                                          ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(j)

because the petition does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed December 16, 2015
Do not publish